
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2008
			Mr. Nelson of Florida
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to abolish the electoral college and to provide for the
		  direct popular election of the President and Vice President of the United
		  States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				
			 —
					1.The President and Vice
				President shall be jointly elected by the direct vote of the qualified electors
				of the several States and territories and the District constituting the seat of
				Government of the United States. The electors in each State, territory, and the
				District constituting the seat of Government of the United States shall have
				the qualifications requisite for electors of the most numerous branch of the
				legislative body where they reside.
					2.Congress may determine the
				time, place, and manner of holding the election, the entitlement to inclusion
				on the ballot, and the manner in which the results of the election shall be
				ascertained and
				declared.
					.
		
